UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4690
ELDRED DONELL EADY,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                          (CR-00-41-V)

                      Submitted: April 18, 2003

                       Decided: May 15, 2003

         Before LUTTIG and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Aaron E. Michel, Charlotte, North Carolina, for Appellant. Robert J.
Conrad, Jr., United States Attorney, D. Scott Broyles, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. EADY
                              OPINION

PER CURIAM:

   Eldred Donell Eady appeals his conviction and sentence for con-
spiracy to possess with intent to distribute quantities of cocaine and
cocaine base. Finding no reversible error, we affirm.

   Eady first claims that the district court erred in granting continu-
ances prior to the commencement of trial in violation of the Speedy
Trial Act. This court reviews the district court’s legal conclusions
regarding its interpretation of the Speedy Trial Act de novo, United
States v. Jarrell, 147 F.3d 315, 317 (4th Cir. 1998), and reviews the
underlying factual findings for clear error. United States v. Stouden-
mire, 74 F.3d 60, 63 (4th Cir. 1996).

   Under the Speedy Trial Act, a defendant must be tried within sev-
enty days from the filing date of the indictment or from the date the
last co-defendant to appear has appeared before a judicial officer,
whichever date is later. See 18 U.S.C. § 3161(c)(1) (2000); Hender-
son v. United States, 476 U.S. 321, 323 n.2 (1986). The Act provides
a list of periods of delay that are excluded for purposes of speedy trial
calculations, including "[a]ny period of delay resulting from a contin-
uance granted by any judge on his own motion or at the request of
the defendant . . . if the judge granted such continuance on the basis
of his findings that the ends of justice served by taking such action
outweigh the best interest of the public and the defendant in a speedy
trial." § 3161(h)(8)(A).

   Here, Eady’s seventy-day period under the Speedy Trial Act began
on January 26, 2001, the date of the last initial appearance of co-
defendant Clyde Everette. Our review of the record reveals that the
district court properly granted continuances until the January 7, 2002
term and that no violation of the Speedy Trial Act occurred.

   Eady also claims that the delay violated his Sixth Amendment right
to a speedy trial. In determining whether a pre-trial delay violates a
defendant’s Sixth Amendment right, a court must balance four con-
siderations: (1) the length of the delay, (2) the reason for the delay,
                        UNITED STATES v. EADY                          3
(3) the defendant’s assertion of his right to a speedy trial, and (4) the
extent of prejudice to the defendant. Barker v. Wingo, 407 U.S. 514,
530 (1972). We have reviewed the facts in this case within the frame-
work of these four factors and find no violation of Eady’s Sixth
Amendment right.

   Next, Eady contends that the district court abused its discretion in
denying his request to represent himself after commencement of the
trial. As we have held, the assertion of a right to proceed pro se must
be: (1) clear and unequivocal; (2) knowing, intelligent, and voluntary;
and (3) timely. United States v. Frazier-El, 204 F.3d 553, 558 (4th
Cir. 2000). When a defendant asserts his right to self-representation
after the trial has commenced, the decision "whether to allow the
defendant to proceed pro se at all or to impose reasonable conditions
on self-representation rests in the sound discretion of the trial court."
United States v. Singleton, 107 F.3d 1091, 1099 (4th Cir. 1997). Our
review of the record reveals no abuse of discretion in the district
court’s decision to deny Eady’s request.

   Eady also claims that the prior conviction described in the 21
U.S.C. § 851 (2000) information should have been charged in the
indictment, submitted to a jury, and proven beyond a reasonable
doubt under the Supreme Court’s decision in Apprendi v. New Jersey,
530 U.S. 466 (2000). Because Eady did not raise the issue below, this
court reviews his claim for plain error. Fed. R. Crim. P. 52(b); United
States v. Olano, 507 U.S. 725, 731-32 (1993).

   Based on the jury’s findings of drug quantity, Eady faced a maxi-
mum penalty of life imprisonment pursuant to 21 U.S.C.
§ 841(b)(1)(A) (2000). Because Eady’s 262-month sentence does not
exceed the statutory maximum and Apprendi explicitly exempts prior
convictions from its scope, see Apprendi, 530 U.S. at 490, we find
that no Apprendi error occurred. Apprendi simply does not apply to
penalty enhancements based on prior convictions. Id.

   Eady next claims that the district court erred in failing to treat the
sentencing guideline enhancements as elements of the offense in vio-
lation of Apprendi. As we have held, judicial factfinding under the
sentencing guidelines to determine the sentence within the statutory
range does not implicate Apprendi. United States v. Kinter, 235 F.3d
4                      UNITED STATES v. EADY
192, 201 (4th Cir. 2000). The relevant "maximum" under Apprendi is
found in the statute, not the guidelines. Id.

   Finally, Eady contends that he received ineffective assistance of
counsel. Claims of ineffective assistance of counsel are generally not
cognizable on direct appeal. United States v. King, 119 F.3d 290, 295
(4th Cir. 1997). To allow for adequate development of the record, the
presumptive rule is that ineffective assistance of counsel claims must
be pursued in a 28 U.S.C. § 2255 (2000) motion. United States v.
Hoyle, 33 F.3d 415, 418 (4th Cir. 1994). An exception exists when
the record conclusively establishes ineffective assistance of counsel.
King, 119 F.3d at 295. A review of the record does not conclusively
establish that Eady received ineffective assistance of counsel. We
therefore find that Eady must pursue these claims on collateral
review.

  Accordingly, we affirm Eady’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                         AFFIRMED